Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
The application has been amended as follows:
Please cancel claims 13-19.

Please replace claim 1 with the following:
A method for assaying a TAT complex existing in a blood plasma sample from a patient receiving heparin, said blood sample comprising antithrombin multimers resulting from formation of heparin/antithrombin complexes the method comprising: 
assaying a TAT complex in the blood plasma sample from the patient by performing a latex agglutination assay comprising contacting the sample with a latex agglutination assay reagent mixture, 
wherein said reagent mixture comprises: (i) a first anti-TAT antibody which recognizes a TAT complex by binding to an antithrombin part of the TAT complex bound to latex, said first anti-TAT antibody has a reactivity to the TAT complex that is 100 times or higher-than a reactivity to free antithrombin ; (ii) a second anti-TAT antibody which recognizes a TAT complex by binding to a thrombin part of the TAT complex 
wherein the final concentration of hexadimethrine bromide in the assay is 0.0002 to 0.002% (w/v), wherein the final concentration of protamine sulfate in the assay is 0.0005% to 0.005 % (w/v), wherein the antithrombin multimers are capable to agglutinate in the presence of the first anti-TAT antibody of (i) and second anti-TAT antibody of (ii) bound to latex, thereby causing nonspecific agglutination; and wherein the polycation dissociates the antithrombin multimers, thereby reducing nonspecific agglutination.

In claim 12, change “poly(methyl/guanidine) to -protamine sulfate-


 Authorization for this Examiner's Amendment for the condition of allowance was given in a telephone interview with Dan Altman on 2/152022.

Claims 7, 11 and 12 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Yago in view of Hattory and/or JP21011038903 (all of record).   However the combination of references does not teach or suggest a method for assaying a TAT complex existing in a blood plasma sample from a patient receiving heparin, said blood sample comprising antithrombin multimers resulting from formation of heparin/antithrombin complexes the method comprising: assaying a TAT complex in the .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641